DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                MARCIA PINTO,
                                  Appellant,

                                      v.

                   ROBIN KARAS and KARA KARAS,
                            Appellees.

                                No. 4D16-2802

                           [December 21, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas M. Lynch, IV, Judge; L.T. Case No. 13-8244
CACE 05.

    Robert Morris and Crystal Eiffert of Eiffert & Associates, P.A., Orlando,
for appellant.

   Warren Kwavnick and Kelly A Lenahan of Cooney Trybus Kwavnick
Peets, Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.